Exhibit 21.1 List of Subsidiaries Subsidiaries owned by Changda International Holdings, Inc. Changda International Limited, a Marshall Island company, - 100% ownership Subsidiaries owned by Changda International Limited Weifang Changda Fertilizer Co., Limited, a company incorporated under the laws of the People’s Republic of China – 100% ownership Weifang Changda Chemical Co., Limited, a company incorporated under the laws of the People’s Republic of China - – 100% ownership Subsidiaries owned by Weifang Changda Fertilizer Co., Limited Heze Changda Fertilizer Co., Limited, a company incorporated under the laws of the People’s Republic of China – 100% ownership
